The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 15, 2014

                                       No. 04-14-00702-CR

                                        Charlotte A. LEAL,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR5723
                             Honorable Ron Rangel, Judge Presiding

                                           O R D E R

       Appellant is attempting to appeal the trial court’s denial of her motion to suppress signed on
October 8, 2014. It appears, however, from the documents before the Court that the case has not yet
proceeded to trial and judgment.

        As a general rule, an appellate court has jurisdiction to consider an appeal by a criminal
defendant only after a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.);
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). An intermediate
appellate court has no jurisdiction to review interlocutory orders absent express authority. Ex parte
Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Wright, 969 S.W.2d at 589. An order
denying a motion to suppress is not an interlocutory order that an intermediate appellate court has
express authority to consider. See Wright, 969 S.W.2d at 589 (noting types of appealable
interlocutory orders); Brandon v. State, No. 05–10–01040–CR, 2010 WL 3529528, *1 (Tex. App.—
Dallas Sept. 13, 2010, no pet.) (mem. op., not designated for publication).

       Therefore, Appellant is ORDERED to show cause in writing why this appeal should not be
dismissed for lack of jurisdiction within twenty days from the date of this order.

         All other appellate deadlines are SUSPENDED pending our resolution of the jurisdictional
issue.
                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 15th day of October, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court